Citation Nr: 1507984	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-02 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to May 31, 2011, for the grant of service connection for low back strain with degenerative disc disease.

2.  Entitlement to service connection for nerve damage of the left leg.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected low back strain with degenerative disc disease.

4.  Entitlement to an effective date prior to May 31, 2011, for the grant of service connection for posttraumatic stress disorder (PTSD) with secondary alcohol abuse.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The August 2012 rating decision granted service connection for low back strain with degenerative disc disease and assigned an initial rating of 10 percent effective May 31, 2011.  The case is now under the jurisdiction of the Oakland, California RO.

The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised.

The issue of entitlement to service connection for an essential tremor, to include as secondary to the service-connected PTSD, has been raised by the record in a statement from the Veteran received in November 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for nerve damage of the left leg; entitlement to an initial rating in excess of 10 percent for service connected low back strain with degenerative disc disease; and entitlement to an effective date prior to May 31, 2011, for the grant of service connection for PTSD with secondary alcohol abuse are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for back injury was denied by the RO in a June 1984 rating decision and following receipt of new and material evidence, was reconsidered and again denied in a later June 1984 rating decision; he did file a timely notice of disagreement (NOD) as to the issue; he did not file a timely substantive appeal as to the issue; and there has been no adjudicatory finding of clear and unmistakable error (CUE) in the June 1984 decision.

2.  Correspondence submitted by the Veteran to VA in February 2008 may not be reasonably construed as an informal claim for service connection for low back strain with degenerative disc disease.

3.  The Veteran's claim for service connection for residuals of low back strain with degenerative disc disease was received by the RO on May 31, 2011.


CONCLUSION OF LAW

The criteria for an effective date prior to May 31, 2011, for the grant of service connection for low back strain with degenerative disc disease have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 20.1103 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for an effective date prior to May 31, 2011, for the grant of service connection for low back strain with degenerative disc disease arises from his disagreement with the rating that granted service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed contesting a downstream issue such as the effective date assigned for the grant of service connection, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3) (2014).  Here, the RO provided the Veteran the required statement of the case in December 2012 citing the applicable statutes and regulations and discussing the reasons and bases for not assigning an earlier effective date for the service-connected low back strain with degenerative disc disease.  Therefore, the Board finds VA has satisfied its duty to notify the Veteran.

The Board also finds that VA has satisfied its duty to assist under the provisions of the VCAA.  The evidence of record contains the Veteran's submissions pertaining to his claim of service connection relevant to the claim for an earlier effective date, as well as service treatment records, service personnel records, and post-service medical records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

In general, the assignment of effective dates for the grant of service connection is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Generally, the effective date of a rating and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).

Analysis

The Veteran contends that he is entitled to an effective date earlier than May 31, 2011, for the grant of service connection for low back strain with degenerative disc disease.  The Veteran has specifically identified as potential effective dates March 20, 1984, and February 2008.  See Letter from the Veteran received in August 2012; VA Form 9, Appeal to Board of Veterans' Appeals, received in January 2013.

A review of the record reveals that the Veteran filed an original claim of service connection for a back injury which was received on March 20, 1984.  In a June 1984 rating decision, the RO denied the claim.  Following receipt of new and material evidence, the claim was reconsidered and denied in a rating decision dated later in June 1984.  He was provided notice of the determination and his appellate rights, including that he had one year to appeal the decision.  A timely notice of disagreement as to the denial of service connection for a back injury was received by VA in January 1985.  The RO issued a statement of the case (SOC) as to the issue in February 1985.  The letter notifying the Veteran of the SOC included instructions on submitting a substantive appeal.  The Veteran did not timely submit a substantive appeal as to the February 1985 SOC, there has been no adjudicatory finding of CUE as to the June 1984 rating decision, and the Veteran has not raised the issue of CUE.  Therefore, the June 1984 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

Following the June 1984 rating decision, the first correspondence received from the Veteran by VA was a VA Form 21-4138, Statement in Support of Claim, dated February 2008, in which the Veteran requested a copy of his claims file.  The Veteran was provided a copy of his claims file in April 2008.  The Veteran next contacted VA on May 31, 2011, when he submitted, among other things, his claim to reopen the claim for service connection for a back injury.

To the extent that the Veteran and his representative assert that the Veteran is entitled to an effective date from the date of his initial claim for service connection for a back injury, the Board reiterates that this claim was denied by the RO in the June 1984 rating decision.  The Veteran did not complete an appeal as to that decision, and there has been no adjudicatory finding of CUE in that decision.  Therefore, it is final.  38 U.S.C.A. § 7105 (West 2014).  As such, the March 20, 1984 claim may not serve as a basis for an earlier effective date.  The Court has held that there is no basis in VA law for a freestanding claim for an earlier effective date for matters addressed in a final decision.  Rather, when a decision is final, only a request for a revision premised on clear and unmistakable error could result in the assignment of an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Consequently, the Board concludes that the attempt to overcome finality of the June 1984 rating decision by raising a freestanding claim for entitlement to an earlier effective date in conjunction with this claim must fail.  The Board's finding in this regard does not prejudice any future adjudication of a raised issue of CUE in the June 1984 rating decision that denied service connection for a back injury.

The Veteran has suggested that the statement he submitted to VA in February 2008 constitutes an informal claim to reopen the claim for service connection for a back injury.  See Letter from the Veteran, received in August 2012.  The Board has considered whether the February 2008 correspondence either constitutes such an informal claim.  To constitute an informal claim for a benefit, a communication or action must indicate an intent on the part of the claimant to apply for a benefit and must identify the benefit sought.  38 C.F.R. § 3.155 (2014).  The Court has held that VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  In this case, the February 2008 correspondence only contained a request for a copy of the Veteran's claims file.  The correspondence does not include any statement that can reasonably and liberally be construed as indicating an intent to apply for any benefit other than receipt of a copy of the claims file.  The February 2008 correspondence cannot be construed as an informal claim to reopen the claim for service connection for a back injury.  Therefore, the February 2008 correspondence is not for consideration in establishing an earlier effective date for the grant of service connection for low back strain with degenerative disc disease.

On May 31, 2011, the Veteran filed a claim for service connection for a back injury.  As noted above, the August 2012 rating decision on appeal granted service connection for low back strain with degenerative disc disease effective May 31, 2011, the date the claim was received, in accordance with 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  There are no earlier documents or communication in the claims file dated between the June 1984 rating decision and the Veteran's May 2011 claim that may be construed as an informal claim for the purpose of assigning an earlier effective date for the grant of service connection.

In accordance with the applicable regulations dealing with the assignment of effective dates, May 31, 2011,the date the Veteran's claim was received, is the earliest date for the grant of service connection for low back strain with degenerative disc disease, either on the basis of a new claim or on the receipt of new and material evidence to reopen the claim.  See 38 C.F.R. § 3.400.  In light of the above, the preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply and entitlement an effective date prior to May 31, 2011, for the grant of service connection for low back strain with degenerative disc disease is denied.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


ORDER

Entitlement to an effective date prior to May 31, 2011, for the grant of service connection for low back strain with degenerative disc disease is denied.

	
REMAND

A July 2012 rating decision denied service connection for nerve damage of the left leg, and granted service connection for PTSD with secondary alcohol abuse with an initial rating of 50 percent effective May 31, 2011.  As noted above, an August 2012 rating decision granted service connection for low back strain with degenerative disc disease with an initial rating of 10 percent effective May 31, 2011.

In a letter received by the Oakland, California RO in August 2012, the Veteran states, "My [left] knee continues to bother me and I believe that it was a direct result of the accident of Jan. 20, 1970."  The Board finds that this statement can be construed as expressing disagreement as to the denial of service connection for nerve damage of the left leg in the July 2012 rating decision.  The statement was received within the one-year period following the date VA mailed notice of that determination.  Therefore, the statement constitutes a timely NOD as to the denial of service connection for nerve damage of the left leg.  See 38 C.F.R. §§ 20.201, 20.300, 20.302.

In a statement the Veteran submitted along with his VA Form 9, which was received by the Oakland, California RO in January 2013, the Veteran states, "I believe that I should receive a disability rating of 100% because my back (and resulting problems) have caused me a great deal of pain . . . ."  The Board finds that this statement can be construed as expressing disagreement as to the initial rating of 10 percent assigned for the service connected low back strain with degenerative disc disease in the August 2012 rating decision.   The statement was received within the one-year period following the date VA mailed notice of that determination.  Therefore, the statement constitutes a timely NOD as to that initial rating.  See 38 C.F.R. §§ 20.201, 20.300, 20.302.

Finally, in the same January 2013 statement, the Veteran also states, "I would have claimed PTSD in 1984 and again in 2008, except that I was ignorant of PTSD . . . ."  The Veteran also states, "I did not know that I was suffering from PTSD until talking with other veterans in recent years about similar cases of theirs."  The Board finds that this statement can be construed as expressing disagreement as to the effective date assigned for the grant of service connection for PTSD with secondary alcohol abuse in the July 2012 rating decision.   The statement was received within the one-year period following the date VA mailed notice of that determination.  Therefore, the statement constitutes a timely NOD as to that effective date.  See 38 C.F.R. §§ 20.201, 20.300, 20.302.  Of note, the Veteran was service connected for PTSD under the provisions of 38 C.F.R. § 3.304(f)(3), which deals with fear of hostile military of terrorist activity.  Therefore, the Veteran's statements should be considered in view of the provisions of 38 C.F.R. §§ 3.114 (2014).

Thus, the Board finds that the Veteran has submitted timely notices of disagreement as to the denial of service connection for nerve damage of the left leg, the initial rating of 10 percent for the service-connected low back strain with degenerative disc disease, and the effective date for the grant of service connection for PTSD with secondary alcohol abuse.  The Veteran has not been issued a SOC corresponding to the matters.  Because timely notices of disagreement as to the matters have been received, and the Veteran has not otherwise withdrawn the issues in writing, the Board is required to remand the issues for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a statement of the case with respect to the issues of entitlement to service connection for nerve damage of the left leg; entitlement to an initial rating in excess of 10 percent for service connected low back strain with degenerative disc disease; and entitlement to an effective date prior to May 31, 2011, for the grant of service connection for PTSD with secondary alcohol abuse.  These benefits were denied in July 2012 and August 2012 rating decisions, and the Veteran submitted statements in August 2012 and January 2013 that constitute timely notices of disagreement as to the issues.  The issue of entitlement to an earlier effective date for the grant of service connection for PTSD with secondary alcohol abuse should be considered in view of the provisions of 38 C.F.R. §§ 3.114 (2014).  The Veteran should be informed that he must file a timely substantive appeal in order to perfect an appeal to the Board of the July 2012 and August 2012 rating decisions as to these issues.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2014).  If a timely substantive appeal is filed, all appropriate action must be completed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


